UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2167



KHALID ELHAJ,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-505-889)


Submitted:   April 14, 2004                 Decided:   April 28, 2004


Before WIDENER, WILKINSON, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Linda S. Wendtland, Assistant Director, Elizabeth J.
Stevens, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Khalid Elhaj, a native and citizen of Sudan, petitions

for review of the Board of Immigration Appeals’ (“Board”) order

affirming an immigration judge’s decision finding that Elhaj’s

asylum application was untimely filed and denying his applications

for asylum, withholding of removal and relief under the United

Nations’ Convention Against Torture (“CAT”).               For the following

reasons, we deny Elhaj’s petition for review.

            Elhaj first argues that the Board erred in utilizing its

streamlining    regulations     in    his    case,   pursuant    to   8   C.F.R.

§ 1003.1(e)(4)(i) (2003). Counsel for the Government responds that

the Board’s decision was issued pursuant to 8 C.F.R. § 1003.1(e)(5)

(2003) and contained no error of fact or law.              We agree with the

Government’s position and find no merit to Elhaj’s arguments to the

contrary.      Moreover,   to   the    extent    that    Elhaj   attacks    the

constitutionality of the Board’s streamlining regulations as a

violation of due process, we recently found such a claim without

merit.   See Belbruno v. Ashcroft,            F.3d      , 2004 WL 603501 (4th

Cir. Mar. 29, 2004 (No. 02-2142)).

            Next, Elhaj claims the immigration judge erred in finding

that his asylum application was not timely filed, and the Board

likewise erred in affirming the immigration judge’s ruling on this

point.   We may not review the immigration judge’s and the Board’s

determinations that an asylum applicant has failed to file a timely


                                     - 2 -
application.   Under 8 U.S.C. § 1158(a)(3), the Attorney General’s

decision regarding whether an alien has complied with the one-year

time limit or established extraordinary or changed circumstances

justifying waiver of that time limit is not reviewable by any

court.    Moreover, a number of other circuits have held that this

jurisdiction-stripping provision precludes federal appellate court

review.   See Haoud v. Ashcroft, 350 F.3d 201, 205 (1st Cir. 2003);

Castellano-Chacon v. INS, 341 F.3d 533, 542-44 (6th Cir. 2003);

Tarrawally v. Ashcroft, 338 F.3d 180, 185 (3d Cir. 2003); Molina-

Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002); Fahim v. U.S.

Att’y Gen., 278 F.3d 1216, 1217-18 (11th Cir. 2002); Ismailov v.

Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).

           Finally, Elhaj contends the Board erred in affirming the

immigration judge’s adverse credibility finding and the denial of

his withholding of removal claim and protection under the CAT.   We

have reviewed the immigration judge’s and the Board’s decisions and

conclude that the reasonable adjudicator would not be compelled to

decide to the contrary.     See 8 U.S.C. § 1252(b)(4)(B) (2000);

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

           Accordingly, we deny Elhaj’s petition for review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                   PETITION DENIED


                               - 3 -